 



Exhibit 10.40
MOTOROLA, INC.
AWARD DOCUMENT
For the
Motorola Omnibus Incentive Plan of 2006
Terms and Conditions Related to Employee Nonqualified Stock Options



             
Recipient:
  Edward J. Zander   Date of Expiration:   May 8, 2017
 
           
 
           
Commerce ID#:
      Number of Options:   800,000
 
           
 
           
Date of Grant:
  May 8, 2007   Exercise Price:   $17.70
 
           

Motorola, Inc. (“Motorola” or the “Company”) is pleased to grant you options to
purchase shares of Motorola’s common stock under the Motorola Omnibus Incentive
Plan of 2006 (the “Plan”). The number of options (“Options”) awarded to you and
the Exercise Price per Option, which is the Fair Market Value on the Date of
Grant, are stated above. Each Option entitles you to purchase one share of
Motorola’s common stock on the terms described below and in the Plan.



Vesting and Exercisability
You cannot exercise the Options until they have vested.
Regular Vesting — If, within the two years following the Date of Grant (the
“Performance Period”), the Fair Market Value (as defined below) of Motorola
common stock meets or exceeds the dollar amount set forth below on at least ten
Trading Days (as defined below) within any thirty consecutive Trading Days, then
the Options will vest in accordance with the following schedule:

         
Dollar Amount
  Options Vested
$22.00
    300,000  
$25.00
    500,000  

For purposes of this agreement, “Trading Day” means any date on which the New
York Stock Exchange is open for trading. To the extent some or all of the
Options do not vest prior to the end of the Performance Period, then any such
Options shall immediately expire at the end of the Performance Period.
Exercisability — You may exercise Options at any time after they vest and before
they expire as described below.
Expiration
All Options expire on the earliest of (1) the Date of Expiration as stated
above, (2) any of the Special Expiration Dates described below, or (3) with
respect to any unvested Options, at the end of the Performance Period. Once an
Option expires, you no longer have the right to exercise it.
Special Expiration Dates
If any of the following events occur during the Performance Period, your Options
may expire sooner than the Date of Expiration, as set forth below:
Retirement — If your employment or service with Motorola or a Subsidiary is
ended because of your Retirement, all of your unvested Options will
automatically expire and all of your vested Options will then expire on the
earlier of eighteen months following the ending of your employment or service
because of your Retirement or the Date of Expiration stated above. Retirement
means (only for purposes of this Option) your retirement from Motorola or a
Subsidiary as follows:

  •   Retiring at or after age 65, without regard to years of service.



 



--------------------------------------------------------------------------------



 



Disability — If your employment or service with Motorola or a Subsidiary is
terminated because of your Total and Permanent Disability (as defined below),
all of your unvested Options will automatically expire upon termination and all
of your vested Options will then expire on the earlier of the first anniversary
of your termination of employment or service because of your Total and Permanent
Disability or the Date of Expiration stated above. Until that time, the vested
Options will be exercisable by you or your guardian or legal representative.
Death — If your employment or service with Motorola or a Subsidiary is
terminated because of your death, all of your unvested Options will
automatically expire upon your death and all of your vested Options will then
expire on the earlier of the first anniversary of your death or the Date of
Expiration stated above. Until that time, with written proof of death and
inheritance, the vested Options will be exercisable by your legal
representative, legatees or distributees.
Change In Control — If a “Change in Control” of the Company occurs all of your
unvested Options will automatically expire upon the Change in Control and all of
your vested Options will be exercisable until the Date of Expiration set forth
above.
Change in Employment in Connection with a Divestiture — If you accept employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola or a
Subsidiary, or if you remain employed by a Subsidiary that is sold or whose
shares are distributed to the Motorola stockholders in a spin-off or similar
transaction (a “Divestiture”), all of your unvested Options will automatically
expire upon termination of your employment with Motorola in direct connection
with the Divestiture and your vested Options will expire 90 days after such
Divestiture or such shorter period remaining until expiration as set forth
above.
Termination of Employment or Service Entitling you to Severance Benefits Under
Section 5(a) of your Employment Agreement — If your employment or service with
Motorola or a Subsidiary is terminated in a manner entitling you to severance
benefits under
Section 5(a)(i) of your Employment Agreement with Motorola, dated as of
December 15, 2003 (the “Employment Agreement”), all of your unvested Options
will automatically expire upon termination and your vested Options will expire
on the earlier of eighteen months after your termination of employment or
service for a reason referenced in this paragraph or the Date of Expiration
stated above.
Termination of Employment or Service Because of Serious Misconduct — If Motorola
or a Subsidiary terminates your employment or service because of Serious
Misconduct (as defined below), all of your Options (vested and unvested) expire
upon your termination.
Termination of Employment or Service by Motorola as a Result of a Notice of
Non-Renewal — If Motorola terminates your employment or service as a result of a
Notice of Non-Renewal (as defined in your Employment Agreement), all of your
unvested Options will automatically expire upon termination and your vested
Options will expire twelve months after your termination of employment or such
shorter period remaining until expiration as set forth above.
Termination of Employment or Service by you other than for Good Reason — If you
voluntarily terminate employment without Good Reason including by a Notice of
Non-Renewal (as such terms are defined in your Employment Agreement), all of
your unvested Options will automatically expire upon termination of your
employment and all of your vested but not yet exercised Options will expire on
the earlier of (i) the date ninety (90) days after the date of termination of
your employment or services or (ii) the Date of Expiration stated above.
Leave of Absence — If you take a leave of absence from Motorola or a Subsidiary
that your employer has approved in writing in accordance with your employer’s
Leave of Absence Policy and which does not constitute a termination of
employment as determined by Motorola or a Subsidiary the following will apply:
Vesting of Options — Options will continue to vest during the first 90 days of
your leave period in accordance with the vesting schedule set forth above. If
the leave exceeds 90 days, no additional options shall vest after the 90th day.
Upon your return to substantially full-time



-2-



--------------------------------------------------------------------------------



 



employment or service, you shall be eligible to vest in any remaining unvested
options (a) if you are employed for at least sixty or more consecutive days, and
(b) to the extent the Regular Vesting provisions set forth above are satisfied.
Exercising Options — You may exercise Options that are vested or that vest
during the leave of absence.
Effect of Termination of Employment or Service — If your employment or service
is terminated during the leave of absence, the treatment of your Options will be
determined as described under “Special Expiration Dates” above.
Other Terms
Method of Exercising — You must follow the procedures for exercising options
established by Motorola from time to time. At the time of exercise, you must pay
the Exercise Price for all of the Options being exercised and any taxes that are
required to be withheld by Motorola or a Subsidiary in connection with the
exercise. Options may not be exercised for less than 50 shares unless the number
of shares represented by the Option is less than 50 shares, in which case the
Option must be exercised for the remaining amount.
Transferability — Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.
Tax Withholding — Motorola or a Subsidiary is entitled to withhold an amount
equal to the required minimum statutory withholding taxes for the respective tax
jurisdictions attributable to any share of common stock deliverable in
connection with the exercise of the Options. You may satisfy any minimum
withholding obligation and any additional withholding, if desired, by electing
to have the plan administrator retain Option shares having a Fair Market Value
on the date of exercise equal to the amount to be withheld.
Definition of Terms
If a term is used but not defined, it has the meaning given such term in the
Plan.
“Fair Market Value” is the closing price for a share of Motorola common stock on
any applicable date. The official source for the closing price is the New
York Stock Exchange Composite Transaction as reported in the Wall Street
Journal, Midwest edition.
“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Code of Business Conduct, or the human resources policies, or
other written policies or procedures, including the conduct described as “Cause”
under your Employment Agreement.
“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.
“Total and Permanent Disability” means “Disability” as defined in your
Employment Agreement.
Consent to Transfer Personal Data
By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola, its Subsidiaries and
your employer hold certain personal information about you, that may include your
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, salary grade, hire date,
nationality, job title, any shares of stock held in Motorola, or details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan (“Data”). Motorola and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and Motorola and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting
Motorola in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the



-3-



--------------------------------------------------------------------------------



 



subsequent holding of shares of stock on your behalf to a broker or other third
party with whom you may elect to deposit any shares of stock acquired pursuant
to the Plan. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consents herein in writing by contacting Motorola;
however, withdrawing your consent may affect your ability to participate in the
Plan.
Acknowledgement of Discretionary Nature of the Plan; No Vested Rights
You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola or a
Subsidiary, in its sole discretion, at any time. The grant of awards under the
Plan is a one-time benefit and does not create any contractual or other right to
receive an award in the future or to future employment. Nor shall this or any
such grant interfere with your right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola,
including, but not limited to, the timing of any grant, the amount of the award,
vesting provisions, and the exercise price.
No Relation to Other Benefits/Termination Indemnities
Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
stock option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments, notwithstanding any
provision of any compensation, insurance agreement or benefit plan to the
contrary.
Substitute Stock Appreciation Right
Motorola reserves the right to substitute a Stock Appreciation Right for your
Option in the event certain changes are made in the accounting treatment of
stock options. Any substitute Stock Appreciation Right shall be applicable to
the same number of shares as your Option and shall have the same Date of
Expiration, Exercise Price, and other terms and conditions. Any substitute Stock
Appreciation Right may be settled only in Motorola common stock.
Acceptance of Terms and Conditions
By accepting the Options, you agree to be bound by these terms and conditions,
the Plan and any and all rules and regulations established by Motorola in
connection with awards issued under the Plan and any additional covenants or
promises Motorola may require as a condition of the grant.
Other Information about Your Options and the Plan
You can find other information about options and the Plan on the Motorola
website http://myhr.mot.com/pay_finances/
awards_incentives/stock_options/plan_documents.jsp If you do not have access to
the website, please contact Motorola Global Rewards, 1303 E. Algonquin Road,
Schaumburg, IL 60196 USA; GBLRW01@Motorola.com; 847-576-7885; for an order form
to request Plan documents.



-4-